Title: To John Adams from Samuel Niles, 24 September 1799
From: Niles, Samuel
To: Adams, John



Lebanon Sepr: 24th 1799

As the distance from Lebanon (where I now live) to Quincy, Has prevented me from well waiting on You personally, Be pleasd: sir to accept my hearty Cogratulation on Your Advancement to the Chief seat in the United States, In which may You shine more and more to Your dying day. Former Acquaintance emboldens me to apply to You in behalf of my Son Jereh: Niles who was in the Publick service in war with Great Britton under Genll: Washington as Adjutant under Coll: Gridly, Then as Leut: Then as Capt: Leut: under Genll: Knox, When Genll: Sullivan Commanded on Road Island, he had a Brigade Majr. Commission in the Militia under him, And as he is desirous to enter again into the Publick service under you as Captain General and Commander in Cheif in the station you may place him, It will Oblidge,
Sir, your Obdet: Humble: Sert:
Sam. Niles
P: S: His Caracter as a Soldier I Suppose will bear inquiry.

